PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/862,346
Filing Date: 4 Jan 2018
Appellant(s): Nair, Sushil



__________________
Timothy B. Kang, Reg. No. 46,423
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 14 OCT 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 14, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-5, 14-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,930,381 B2 (“Raghunathan”) in view of US 2012/0131481 A1 (“Gupta”).
Claims 6-8, 20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,930,381 B2 (“Raghunathan”) in view of US 2012/0131481 A1 (“Gupta”), and in further view of WO 2017187207 A1 (“McFall”).
Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,930,381 B2 (“Raghunathan”) in view of US 2012/0131481 A1 (“Gupta”), and in further view of US 2014/0201007 A1 (“Stack”).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
Claims 1-9 and 14-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

(2) Response to Argument
	Rejections under 35 USC § 103
	The appellant asserts that “The rejection of claims 1-5, 14-19 and 21 under 33 U.S.C. § 103(a) as being unpatentable over U.S. Patent Ne. 8930381 to Raghunathan, et al, (hereafter “Raghunathan”) in view of U.S. Patent Application Publication No. 2012/0131481 to Gupta, et al. (hereinafter “Gupta”} should be reversed” (see page 14 of the Brief).
	Appellant alleges that Raghunathan does not include adding an indicator in the source code at the location that generates the sensitive information, particularly adding the indicator at the location in the source code that generates the data field of the sensitive information.
Examiner respectfully disagrees and would like to point out that Raghunathan discloses that the user can select an to mark (adding an indicator) various data as sensitive and to define various data masking rules (See at least Raghunathan: col. 6, line 64 through col. 7, line 27; Figs. 3-4). Therefore, the combination of Raghunathan and Gupta teach “in response to receiving the selection of the first data field, modify the first interface source code by adding, at a location in the first interface source code that generates the first data field, an indicator that instructs the one or more processors to anonymize a data value of the first data field during a given transaction that uses the first data field,” as recited in independent claim 1.
	In addition, Appellant asserts that “The rejection of claims 6-8, 20 and 23-24 under 35 U.S.0. § 103(a) as being unpatentable over Raghunathan in view of Gupta, and further in 
Appellant alleges that the computer code for the token generation process of McFall is not a “modified” source code, and does not include any indicator that was added into the source code. Thus, McFall does not disclose “the indicator in the modified first interface source code”, and that McFall does not disclose an invocation of a callback program that causes an anonymization of a data value, as recited in claim 6.
Examiner respectfully disagrees and would like to point out that Raghunathan teaches that the runtime data anonymizer module 114 may intercept all data being transmitted from application module 112, determine whether any portions of the data contain sensitive information, and mask the sensitive information before the data is transmitted to clients 120 (See at least Raghunathan: col. 3, lines 43-48; col. 3, line 65 through col. 4, line 2). That is, the transmission of the data is interrupted/exited for any portions of the data that contain sensitive information (exit indicator) for anonymization. In addition, McFall teaches a hard limit (exit indicator) to exit a certain process on the number of loops of the process or to call back an exit or callback function when a certain exit condition is met, as disclosed by Paragraph [0032] of the Application Publication. Therefore, the combination of Raghunathan, Gupta, 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        
Conferees:
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685   
                                                                                                                                                                                                     /Terry Lee Melius/
RQAS – OPQA

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.